BRICKELL, C. J.
Dismissing the consideration of all formal objections, or of all matter an amendment could cure, .and of all irregularities which may have intervened in the mode of making,' or bringing parties into court, it is simply ' impossible to support the decree of the chancellor.
The averments of the bill, supported by the evidence, are ■that the father of the appellee, before his second marriage, by deed conveyed to her the lands in controversy, clothing her with the legal estate. Her father having married and died, his widow, by proceedings in the court of probate, obtained an assignment of dower in these lands. The appellee is not in possession of the lands, and an action of ■ejectment, or the corresponding statutory action, furnishes her an adequate remedy to test the superiority of her title to that of the widow to whom dower was assigned, or of the alienee of the widow. When the title of the complainant is legal, and there is an adequate legal remedy for the redress of the injury complained, that a court of equity can not intervene, is an elementary principle. . *
The only other aspect in which the case is presented, is, for relief against the sale and conveyance of the lands, made by the guardian of the appellee under a decree of the court •»of probate. The jurisdiction of the court to order the sale *272is not impeached; and if the allegations of the bill assailing the sale could be regarded as sufficient, they impeach it as-fraudulent on no other ground than that of collusion between the guardian and purchaser, the result of which was the price bid and paid for the lands was disproportionate to their value. If the averment is accepted most liberally for the appellee, no evidence was introduced to sustain it, and the-answers deny its truth.
The decree of the chancellor must be reversed, and a decree here rendered dismissing the bills, original and amended, and the appellee and her next friend must pay the costs in this court, and in the court of chancery.